Citation Nr: 0637502	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-43 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to accrued benefits.

3. Whether the veteran had qualifying service to establish 
basic legal entitlement to VA nonservice-connected death 
pension benefits.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service with the Philippine Commonwealth 
Army from December 1941 to April 1942 and from July 1945 to 
March 1946.  The veteran died on June [redacted], 2003.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 denial letter and rating decision 
by the Manila RO.

The issue of service connection for cause of the veteran's 
death is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any further action on her part is required.


FINDINGS OF FACT

1. The veteran did not have a claim pending with VA when he 
died.

2. The veteran's certified military service was all with the 
regular Philippine army.


CONCLUSIONS OF LAW

1. The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.1000 (2006).

2. As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
VA death pension benefits is not met.  38 U.S.C.A. §§ 107, 
1541 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.40, 3.41 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The issues before the Board are whether the 
appellant's deceased husband had qualifying service to 
establish eligibility for VA death pension benefits and 
whether she is legally entitled to receive accrued benefits.  
The record includes service department verification of the 
appellant's husband's service.  Because qualifying service 
and how it may be established and the requirements for 
establishing entitlement to accrued benefits are outlined in 
statute and regulation and because service department 
certifications of service are binding, the Board's review is 
limited to interpreting the pertinent law and regulations.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the questions 
are limited to statutory interpretation.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).  

Nonetheless, a July 2003 letter explained the evidence 
necessary to substantiate the appellant's claims, the 
evidence VA was responsible for providing, the evidence she 
was responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claims.  The appellant has not submitted any evidence to 
suggest recertification of her husband's service is 
necessary.




B. Factual Background, Legal Criteria, and Analysis

Accrued Benefits

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which that individual was entitled at the time of 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  An 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).  There is no basis for an accrued benefits 
claim, unless the individual from whom the accrued benefits 
claim derives had a claim for VA benefits pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  At the time the veteran died in June 2003, he did not 
have a claim pending with VA.  The appellant alleges that he 
had a claim pending for his service-connected right fingers; 
however, the evidence of record shows a July 1994 rating 
decision increased the rating for the veteran's service-
connected right fingers to 40 percent.  The veteran did not 
appeal this decision, it became final, and he did not file 
another claim for an increased evaluation of the service-
connected disability.  Thus, there was no pending claim for 
benefits at the time of the veteran's death.  As this is a 
threshold legal criteria for establishing entitlement to 
accrued benefits, the appellant's claim must be denied 
because of the absence of legal merit.

Eligibility for Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  Service prior to July 1, 
1946 in the organized military forces of the Government of 
the Commonwealth of the Philippines in the service of the 
Armed Forces of the United States (including recognized 
guerrilla service) is qualifying service for compensation, 
dependency, indemnity compensation, and burial allowance.  
However, it is not qualifying service for nonservice-
connected pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.40, 3.41.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U. 
S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U. S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In January 1949, the Service department verified the veteran 
served with the U. S. Armed Forces in the Far East (USAFFE), 
as a part of the Philippine Commonwealth Army, from December 
1941 to April 1942 and from July 1945 to March 1946.  It is 
neither shown nor alleged that the veteran had any additional 
active service.  The appellant alleges she should be eligible 
for death pension benefits because the veteran served with 
the USAFFE and not the Philippine Commonwealth Army.  
However, the appellant apparently does not understand that 
the veteran's service with the Philippine Commonwealth Army 
was recognized service because it was with the USAFFE.  Thus, 
the VA is not denying that the veteran served with the 
USAFFE, but it is legally precluded from finding that such 
service is qualifying for nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The 
veteran's service qualified him to receive compensation, 
dependency, indemnity compensation, and burial allowance, but 
did not qualify him or his surviving spouse to receive 
pension benefits.

The appellant has provided no evidence that would warrant a 
request for re-certification of service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Since the law is 
dispositive on this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to accrued benefits is denied.

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.


REMAND

The record contains two certificates of death.  The first 
death certificate was prepared on June [redacted], 2003 (the date of 
the veteran's death) and lists the immediate cause of death 
as cardiopulmonary arrest and the antecedent cause as 
"undetermined."  The second death certificate was prepared 
on June [redacted], 2003 and lists the immediate cause of death as 
chronic obstructive pulmonary disease (COPD) with an 
antecedent cause of far advanced pulmonary tuberculosis 
(PTB); other significant conditions contributing to death 
were diabetes mellitus and benign prostatic hypertrophy.  An 
August 2003 letter from Dr. M. C. S., who approved and signed 
the second death certificate, reports that she never treated 
the veteran and that she was asked by his relatives to sign 
his death certificate for burial purposes only.  His 
relatives provided her with an affidavit and August 2002 
private treatment records, but she apparently did not review 
any other records prior to signing the death certificate.  As 
the record contains two conflicting death certificates, it is 
unclear exactly what conditions caused or contributed to the 
veteran's death.

The appellant alleges the veteran's death was related to PTB 
he incurred in service.  The record contains a January 1946 
portable chest x-ray, taken during the veteran's service, 
that shows the right lung had slight infiltration at the 
second anterior interspace and the left lung was clear.  The 
remarks were "PTB minimal right."  August 2002 discharge 
records from Dr. Jesus C. Delgado Memorial Hospital show the 
veteran was treated for cough and colds and received final 
diagnoses of COPD and upper respiratory tract infection.  
Chest x-ray results provide an impression of left basal 
pneumonia with pleural effusion and probable concomitant PTB 
in the right middle lungfield.  However, this treatment was 
nearly a year prior to the veteran's death; treatment records 
related to and more proximate to the time of the veteran's 
death have not been associated with the claims file.  Thus, 
it is necessary to contact the appellant to ask for more 
information regarding treatment the veteran received 
immediately prior to his death to determine whether these 
records can be obtained.  In this regard, the appellant 
should be advised that 38 C.F.R. § 3.158(a) provides that 
when evidence requested in connection with an original claim 
is not furnished within one year of the request, the claim 
will be considered abandoned.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for cause of 
the veteran's death, but was not notified of the criteria for 
establishing effective dates of awards.  Since the case is 
being remanded anyway, the RO will have the opportunity to 
correct such notice deficiency.  




Accordingly, the case is REMANDED for the following:

1.  The RO must provide the appellant 
notice regarding the effective date of any 
award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should ask the appellant to 
identify all sources of treatment the 
veteran received immediately prior to his 
death and to provide releases for records 
of such treatment or evaluation.  [In 
conjunction with this request, the RO 
should advise the appellant of the 
importance of this information, and of the 
provisions of 38 C.F.R. § 3.158.]  The RO 
should obtain complete records of all such 
treatment and evaluations from all sources 
identified by the appellant.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).  

3.  The RO should then forward the 
veteran's claims file to an appropriate 
physician for review and comment regarding 
whether the cause of the veteran's death 
was related to a disease or injury 
incurred or aggravated in service.  
Specifically, the reviewing physician 
should: (A) Determine what was/were the 
likely antecedent cause(s) of the 
veteran's death, and (B) Opine whether it 
is at least as likely as not (a 50% or 
better probability) that PTB caused or 
contributed to cause the veteran's death 
or was an antecedent cause of death.  The 
physician must explain the rationale for 
all opinions given.  

4.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


